

116 HRES 221 IH: Reaffirming the importance of upholding democracy, human rights, and the rule of law in United States foreign policy.
U.S. House of Representatives
2019-03-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS1st SessionH. RES. 221IN THE HOUSE OF REPRESENTATIVESMarch 13, 2019Mr. Engel (for himself and Mr. McCaul) submitted the following resolution; which was referred to the Committee on Foreign AffairsRESOLUTIONReaffirming the importance of upholding democracy, human rights, and the rule of law in United
			 States foreign policy.
	
 Whereas strong democracies make strong partners for the United States in fostering the peace and prosperity that our citizens desire;
 Whereas democratic principles and values have come under increasing strain around the world as foreign governments backslide on their commitments to govern justly, transparently, and with respect for the rights of their citizens;
 Whereas support for democracy, human rights, and the rule of law are consistent with our national character and founding values;
 Whereas the promotion, protection, and advancement of democracy, human rights, and the rule of law around the world have been core, bipartisan components of United States foreign policy essential to the achievement of other United States foreign policy goals, including reducing poverty, promoting peaceful resolution of conflict, strengthening global alliances, ensuring gender equality, expanding prosperity, fostering greater security for all people, and sustaining the global environment;
 Whereas the Foreign Assistance Act of 1961 states that a principal goal of the foreign policy of the United States is to promote the increased observance of internationally recognized human rights by all countries;
 Whereas it is longstanding United States policy to work alongside like-minded democratic governments, legislatures, civil society leaders and organizations, academic institutions and scholars, independent media and journalists, anti-corruption activists, and international organizations worldwide to promote, protect and advance the cause of democracy, human rights, and the rule of law;
 Whereas human rights defenders and journalists play a critical role in promoting human rights, transparency, accountability, and good governance, and around the world often face smear campaigns, criminalization, or other governmental constraints on their work, including intimidation, death threats, arbitrary detention, physical attacks, sexual violence, enforced disappearances, and murder;
 Whereas support for democracy around the world enhances regional peace and stability, opens doors for economic opportunity, and provides a counterweight to violent and radical extremism—all of which is in the national security interests of the United States and its allies;
 Whereas democratic systems of government enshrine the individual human rights of all citizens, so that every individual can contribute to and enjoy the benefits of peaceful, prosperous societies;
 Whereas the United States supports the existence of and has often worked in partnership with independent and multilateral human rights organizations, both at local and international levels, and has used their reporting for policy development and referred to their findings in the annual Department of State Country Reports on Human Rights Practices and other United States policy documents;
 Whereas the idea of America enshrined in our democratic principles is one of our greatest competitive strengths, such that when we abandon these values and adopt the flawed principles and tactics of our adversaries, we become weaker as a country and undermine our standing around the world;
 Whereas some countries are actively promoting an authoritarian model of government as an alternative to the model long advanced by the United States based on democracy, human rights, and the rule of law, with the authoritarian model representing a threat to the role and influence of the United States in the world;
 Whereas some countries hostile to the democratic principles and values the United States has long promoted are also working to erode international alliances and organizations dedicated to advancing those principles, thereby placing United States security and economic interests at risk; and
 Whereas the United States has historically allied most closely and productively with those countries committed to democracy, human rights, and the rule of law: Now, therefore, be it
	
 That the House of Representatives— (1)reaffirms the bipartisan commitment of the United States to upholding democracy, human rights, and the rule of law, at home and in the world;
 (2)recognizes that United States national security is enhanced in a world in which countries share a commitment to universal rights and freedoms and observe the democratic rule of law, and in which prosperity and justice create the conditions for peace;
 (3)promotes, supports, and encourages greater respect for democracy, human rights, and the rule of law throughout the world for all people;
 (4)encourages the United States Government to work constructively with all countries that seek to advance the cause of freedom, peace, and security, which can be achieved only through democracy, respect for human rights, and the rule of law;
 (5)calls on the United States Government to continue its longstanding support for organizations dedicated to promoting, protecting, and advancing democracy, human rights, and the rule of law worldwide;
 (6)calls on the United States Government to continue its strong support for human rights defenders, civil society activists, scholars, and independent journalists working to promote, protect, and advance democracy, human rights, and the rule of law worldwide;
 (7)calls on the United States Government to set an example for countries around the world by showing the highest level of respect for democracy, human rights, and the rule of law at home; and
 (8)calls on all branches of the Federal Government to uphold the Universal Declaration of Human Rights, the Refugee Convention Protocol of 1967, the International Covenant on Civil and Political Rights, and other relevant international human rights agreements ratified by the United States.
			